Citation Nr: 1806754	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  10-39 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) resulting from military sexual trauma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1980 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that in a March 2004 rating decision the RO denied entitlement to service connection for bipolar disorder.  Since then, the Veteran's service personnel records were obtained and associated with the file.  In this regard, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, so that the Board may adjudicate the Veteran's current claim for service connection, as an original, rather than as a reopened, claim.  38 C.F.R. § 3.156(c).

The Veteran was afforded a Travel Board hearing in April 2017.  A transcript of the testimony offered at this hearing has been associated with the record

In September 2017 this matter was last before the Board, at which time it was remanded.  


FINDINGS OF FACT

1.  The Veteran does not have a current psychiatric disorder consisting of PTSD and has not had PTSD during any portion of the period under consideration.

2.  The Veteran's psychiatric disabilities (variously diagnosed as bipolar disorder, substance-induced mood disorder and substance abuse disorders) were not caused by, and are not otherwise related to, his active service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C. §§ 1131, 5107 (2002); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an August 2009 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, VA records and VA examination reports.  

The Veteran was provided a hearing before the undersigned VLJ in April 2017.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in April 2017 to afford the Veteran a VA examination to address his allegations of military sexual trauma.  He was provided a VA examination in September 2017.  There has been compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.

Here, the Veteran is not alleging any fear of hostile military or terrorist activity.  He served during peacetime and there is no indication in his personnel records that he participated in combat or served in a combat zone.

If a PTSD claim is based on military sexual trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(4) (2017).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5). See 38 C.F.R. § 3.304(f).
The Board acknowledges that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in May 2016 (after August 4, 2014), the diagnosis of any PTSD should conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2014).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for psychosis and if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking entitlement to service connection for PTSD.  He contends that he has PTSD due to a military sexual trauma (MST).  He has reported that he was sexually assaulted in February 1981, the details of which are described in several, consistent, personal statements in the record.  He stated that the assailant had been sent to jail, but does not know what happened to the assailant thereafter.  The Veteran recalls no further judicial process, and the U.S. Army Crime Records Center has responded that it has no records of the incident.  Following the assault, the Veteran stated that he began to drink heavily and abuse drugs.  VA records reflect indication of symptoms of PTSD due to military sexual trauma.  See e.g. September 2009 VA Psychiatry Emergency Department note.

The Veteran's service treatment records document no history of psychiatric complaints, symptoms or diagnoses.  The Veteran has indicated a history of drug use in service.  A review of his personnel records discloses Article 15 proceedings for marijuana use, as well as other Article 15s, including apparent insubordination, and failure to report.  Some of the personnel records are difficult to read, and the best copies available have been obtained.  However, from what the Board can ascertain, the Veteran was never disciplined or treated for heroin abuse, as he asserts.  The service medical records are legible, and the Veteran received a Chapter 9 examination at discharge, which documented a normal psychiatric state.  The Veteran reported no problems with excessive worry, problems sleeping, etc., at discharge.  He received an Honorable discharge.  

Of record is a February 2003 Ohio Department of Mental Health assessment.  The assessment reflects diagnosis of bipolar disorder, NOS, polysubstance abuse (ETOH, marijuana and cocaine).  The Veteran then reported a history of physical and mental abuse in childhood.  However, he denied any history of any other trauma, including sexual abuse.  The assessment notes a history of suicide attempts, with the first occurring in 1990.  

A December 2003 VA psychiatry record documents the Veteran's presentation for treatment.  At that time, he related that his problems began about a year prior when he was started on Depakote for a diagnosis of bipolar disorder, NOS.  The Veteran also related a history of cocaine and alcohol abuse.  A history of bipolar disorder, alcohol abuse in remission and cocaine dependence in remission were assessed.  Subsequent VA records note a significant substance abuse history, as well as a history of bipolar disorder.  

A February 2009 VA record notes admission for VA mental health treatment.  Records associated with the admission continued to reflect significant substance abuse, with assessment of bipolar disorder, NOS, versus substance-induced mood disorder (SIMD) bipolar type.  The Veteran explained that he thought he had PTSD and that he wanted to obtain VA benefits.  He was discharged with diagnoses of malingering, ETOH dependence, and an antisocial personality disorder.  

The first clinical documentation of any alleged MST appears in a March 2009 VA mental health consultation note.  However, after assessment, it was found that the Veteran did not meet the criteria for an assessment of PTSD.  Subsequent VA records note the history of alleged MST; however, PTSD was never assessed.  VA records document for treatment of ETOH dependence, cocaine dependence, opioid dependence, nicotine dependence, bipolar disorder, and anxiety disorder.  

The Veteran filed his claim for service connection of PTSD in July 2009.  He has offered a detailed description of the alleged MST, and has identified the alleged assailant by name.  However, after several requests, the U.S. Army Crime Records Center has been unable to locate any records related to the MST.  

At his Board hearing, the Veteran testified to the circumstances of the alleged MST.  He noted treatment for bipolar disorder, and related that he had been told by one psychiatrist he had PTSD and had been referred to a clinic, which he did not apparently attend.

Following the Board's remand, the Veteran was afforded a VA examination in September 2017.  Examination per DSM V, resulted in assessments of antisocial personality disorder, bipolar I disorder, alcohol use disorder, in sustained remission, cocaine use disorder, in sustained remission, and cannabis use disorder, in sustained remission.  In terms of history, the Veteran explained that following service, he was in and out of treatment for psychiatric and substance abuse problems.  Following interview and examination of the Veteran, as well as review of the record, the examiner concluded that it was less likely than not that the alleged assault occurred.  The examiner also stated that even if the assault had taken place, the Veteran's psychiatric disorders were not related to or the result of the alleged MST.  The examiner explained that the Veteran's records reflected repeated references to problems with lying and malingering, and noted that the Veteran stated that he had moved on from the alleged MST.  The examiner highlighted symptom magnification, and stated that with the Veteran's history of fabrication and malingering, it was unlikely that the self-report of the MST was accurate.  The examiner attributed the Veteran's symptoms to the assessments.

There is no indication that a psychosis has ever been assessed.  Accordingly, the presumptive regulations are unavailing.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Similarly, personality disorders are considered "congenital or developmental defects" which are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2017); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  Therefore, as a matter of law, the Veteran is not entitled to service connection for a personality disorder.

The Veteran alleges a history of MST in several fairly consistent and vivid statements.  However, after a review of the record the evidence weighs against concluding that this event occurred.  Notably, the Veteran denied any history of sexual trauma in 2003.  Moreover, no records of the MST exist, and a VA examiner has concluded that it is less likely than not that the MST occurred, based on examination of the Veteran and a review of the record.  Accordingly, the Board concludes that the Veteran lacks credibility, and that the evidence weights against finding that alleged MST occurred.  It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

Regardless of any other assessed psychiatric disability, the Veteran has never been assessed as having PTSD.  The Board notes that PTSD was initially mentioned when the Veteran first clinically reported the alleged MST.  However, no clinical diagnosis of PTSD appears anywhere in the record, and VA examination has ruled it out.  Accordingly, entitlement to service connection for PTSD is denied.  Shedden, supra. 

Otherwise, the record documents diagnosis of several other psychiatric disorders, including bipolar disorder, SIMD bipolar disorder, ETOH dependence/abuse, cocaine dependence/abuse, opioid dependence/abuse and marijuana dependence/abuse.  The Veteran has related a history of substance abuse and psychiatric treatment since service.  

Entitlement to service connection for an acquired psychiatric disability, other than PTSD (denied herein above) is not established.  The Board acknowledges that the Veteran has reported a history of psychiatric treatment and substance abuse since his discharge from service.  However, clinical evidence indicates assessment of bipolar disorder in 2003.  With respect to variously assessed substance abuse disorders, there are no opinions of record linking the Veteran's substance abuse to his active service, other than the Veteran's reported history, which is unreliable.  The Veteran as a lay person is not competent to provide an etiology opinion regarding substance abuse.  In addition to any lack of competent opinion linking any substance abuse disorder to service, the Board also notes a separate, additional ground for denial is that the Veteran's substance abuse constituted misconduct and, therefore, precludes service connection for the resulting substance abuse disorder.  See 38 C.F.R. § 3.303(c)(3) ("the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct").  The weight of the competent, credible and probative evidence is against attributing any acquired psychiatric disability to service.  Accordingly, the claim is denied.  Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD resulting from military sexual trauma, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


